NO. 12-03-00107-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

MARY SUSAN STEVENS-BOHME,§
		APPEAL FROM THE 78TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		WICHITA COUNTY, TEXAS
 
MEMORANDUM OPINION

PER CURIAM


	Mary Susan Stevens-Bohme ("Appellant") appeals her conviction for solicitation to commit
capital murder, for which she was sentenced to fifteen years of imprisonment.  Appellant's counsel
filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm. 

Background
	Appellant was charged by indictment with the offense of solicitation to commit capital
murder.  On January 9, 2003, following a jury trial, Appellant was found guilty and was sentenced
to fifteen years of imprisonment.  The trial court entered a final judgment on January 17, and
Appellant filed a motion for new trial on February 13.  On March 4, Appellant timely filed her notice
of appeal.

Analysis Pursuant to Anders v. California
	Appellant's counsel filed a brief in compliance with Anders and Gainous, stating that he has
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated.  After a detailed recitation
of the facts, including cites to the reporter's record, Appellant's counsel performed an analysis of both
the legal and factual sufficiency of the evidence and determined that neither could serve as a
meritorious basis for appeal.  Appellant's counsel also discussed the State's exercise of its peremptory
strikes of females during voir dire and any possible ineffective assistance of counsel at trial.  After
this discussion, he concluded that no error occurred that could serve as a basis for appeal.  In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978),
Appellant's brief presents a chronological summation of the procedural history of the case, and
further states that Appellant's counsel is unable to raise any arguable issues for appeal.  We have
likewise reviewed the record for reversible error and have found none.
	As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant's counsel's motion for
leave to withdraw is hereby granted and the trial court's judgment is affirmed.


Opinion delivered February 27, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
















(DO NOT PUBLISH)